                                             1   CLARKE B. HOLLAND (SBN 76805)
                                                 cholland@plawp.com
                                             2   DAVID B.A. DEMO (SBN 153997)
                                                 ddemo@plawp.com
                                             3   ANDREW P. COLLIER (SBN 232647)
                                                 acollier@plawp.com
                                             4   PACIFIC LAW PARTNERS, LLP
                                                 2000 Powell Street, Ste. 950
                                             5   Emeryville, CA 94608
                                                 Tel: (510) 841-7777
                                             6   Fax: (510) 841-7776
                                             7   R. LIND STAPLEY (Request to Admit Pro Hac Vice to be Filed)
                                                 stapley@sohalang.com
                                             8   Soha & Lang, P.S.
                                                 1325 Fourth Ave., Ste 2000
                                             9   Seattle, WA 98101-2570
                                                 (206) 624-1800
                                            10   (206) 624-3583 (fax)
                                            11   Attorneys for Defendant
(510) 841-7777 - Facsimile (510) 841-7776




                                                 OREGON MUTUAL INSURANCE COMPANY
                                            12
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

         Emeryville, CA 94608




                                            13                                  UNITED STATES DISTRICT COURT
                                            14                                 NORTHERN DISTRICT OF CALIFORNIA
                                            15                                     SAN FRANCISCO DIVISION
                                            16
                                            17   STEVEN BAKER AND MELANIA KING                   )    Case No.: 3:20-cv-05467-LB
                                                 D/B/A CHLOE’S CAFÉ, a California general        )
                                            18   partnership, individually and on behalf of      )
                                                 themselves and all others similarly situated,   )    DEFENDANT OREGON MUTUAL
                                            19                                                   )    INSURANCE COMPANY’S
                                                                                                 )    OPPOSITION TO PLAINTIFFS’
                                            20                   Plaintiffs,                     )    REQUEST FOR JUDICIAL NOTICE OF
                                                                                                 )    DOCUMENTS OFFERED BY
                                            21           vs.                                     )    PLAINTIFFS IN RESPONSE TO
                                                                                                 )    DEFENDANT’S RULE 12(b)(6)/RULE 56
                                            22   OREGON MUTUAL INSURANCE                         )    MOTION
                                                 COMPANY, an Oregon Corporation,                 )
                                            23                                                   )    [Fed. R. Civ. Pro. 12(b)(6) and 56]
                                                                                                 )
                                            24                   Defendant.                      )
                                                                                                 )    Date:          December 3, 2020
                                            25                                                   )    Time:          9:30 a.m.
                                                                                                 )    Location:      Magistrate Judge
                                            26                                                   )                   Laural Beeler, Via Webinar
                                            27
                                            28



                                                 Case No.: 3:20-cv-05467-LB                          1     Oregon Mutual’s Opp. To Plaintiffs’ RJN
                                             1
                                                         Defendant Oregon Mutual Insurance Company (“OMI”) opposes plaintiffs’ request for
                                             2
                                                 judicial notice of documents (Doc. 24-1) (“Plaintiffs’ RJN”) that plaintiffs have asked the Court
                                             3
                                                 to accept in support of plaintiffs’ opposition to OMI’s motion to dismiss plaintiffs’ complaint
                                             4
                                                 pursuant to Federal Rule of Civil Procedure and, alternatively, for summary judgement under
                                             5
                                                 Federal Rule of Civil Procedure 56 (the “Motion”), for the following reasons.
                                             6
                                                         Except as to two of Governor Gavin Newsom’s Executive Orders (those numbered N-
                                             7
                                                 25-20 dated 3/12/2020 and N-33-20 dated 3/19/2020), pursuant to Federal Rule of Evidence
                                             8
                                                 103, OMI objects to all of the extrinsic evidence offered in Plaintiffs’ RJN which plaintiffs have
                                             9
                                                 submitted as Exhibits A – G in their request.
                                            10
                                                         Exhibits A, B, D, E, F and G:
                                            11
(510) 841-7777 - Facsimile (510) 841-7776




                                                         OMI objects to each of these exhibits because they are not relevant to the issues raised
                                            12
      2000 Powell Street, Suite 950




                                                 by OMI’s instant motion. Fed. R. E. 401.
        Pacific Law Partners, LLP

         Emeryville, CA 94608




                                            13
                                                         Exhibit A (N. State Deli) is a trial court ruling from a state judge in Durham County,
                                            14
                                                         NC. The decision is not relevant here because it was decided under North Carolina law,
                                            15
                                                         whereas the instant motion is to be determined under California law. More important,
                                            16
                                                         the applicable insurance policy language at issue in that out-of-state case is very
                                            17
                                                         different from that bar. The insuring language there provided business income coverage
                                            18
                                                         for the suspension of business operations broadly due to “loss to property” (Doc. 24-1, p.
                                            19
                                                         10) as opposed of that in OMI’s Policy at bar which requires the suspension to have
                                            20
                                                         been the result of “direct physical loss of or damage to property at the described
                                            21
                                                         premises.”
                                            22
                                                         Exhibit B (Taps & Bourbon on Terrace) and Exhibit F (Ridley Park Fitness LLC) are
                                            23
                                                         each one-page rulings by Pennsylvania state court judges. They are identical and appear
                                            24
                                                         to contain boilerplate language. In both cases, the courts simply overruled preliminary
                                            25
                                                         objections to plaintiffs’ complaints by declaring: “At this very early stage, it would be
                                            26
                                                         premature for this court to resolve the factual determinations put forth by defendant to
                                            27
                                                         dismiss plaintiff’s claims.” (Doc. 24-1, pp. 18, 449.). These thin orders are of no value
                                            28
                                                         here, especially because there is absolutely no discussion of the pertinent insurance


                                                 Case No.: 3:20-cv-05467-LB                         2      Oregon Mutual’s Opp. To Plaintiffs’ RJN
                                             1           policy language, the facts of the claims, the controlling legal authorities or the court’s
                                             2           reasoning.
                                             3           Exhibits D/E (Optical Services USA) is a New Jersey pleading case that similarly does
                                             4           not reflect any significant analysis of the business income loss issue. Instead, the state
                                             5           court judge, applying New Jersey law instead of California law, found that defendant’s
                                             6           motion to dismiss was untimely: “motion is premature at best.” (Doc. 24-1, p. 439.).
                                             7           That was because “there is limited legal authority in the State of New Jersey addressing
                                             8           this issue.” (Id.). For that reason, the court acknowledged that plaintiffs were
                                             9           “advancing a novel theory of insurance coverage” such that “this Court must afford the
                                            10           plaintiffs an opportunity to engage in issue-oriented discovery” in order to establish the
                                            11           record and “to amend the complaint accordingly is required.” (Id. pp. 442-443.)
(510) 841-7777 - Facsimile (510) 841-7776




                                            12           Nothing in the ruling is pertinent here to the Motion.
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

         Emeryville, CA 94608




                                            13           Exhibit G (Francois, Inc.) has the same problems. As with the two Pennsylvania orders
                                            14           discussed above, this ruling from Lorain County Ohio is one page in length and contains
                                            15           no analysis of the issue of coverage for COVID-related business income loss claims.
                                            16           Indeed, the short ruling does not even explain what claims are at issue, nor the specific,
                                            17           or even general, nature of the insurance policy provisions involved there. As with all of
                                            18           the out-of-state cases plaintiffs here ask the court to recognize, this Ohio decision is
                                            19           neither relevant nor helpful here in this Motion.
                                            20           Exhibit C is what plaintiffs label as a “Composite.” It contains 391 pages, made up of
                                            21           nearly 100 separate documents. Despite the volume of these materials, plaintiffs’
                                            22           Opposition brief contains merely 2 sentences to discuss the myriad of materials
                                            23           comprising Exhibit C. Plaintiffs write:
                                            24                   Here, numerous legislative and executive bodies in the states of California, New
                                            25                   York, Florida, Texas, Colorado and North Carolina issued fact-based
                                            26                   determinations that make clear that COVID-19 results in direct physical loss or
                                            27                   damage. See Composite Exhibit C. Given these legislative and executive
                                            28                   findings, by alleging that the Plaintiffs suffered “direct physical loss or



                                                 Case No.: 3:20-cv-05467-LB                         3        Oregon Mutual’s Opp. To Plaintiffs’ RJN
                                             1                   damage”—and, as explained above, they did much more than that—the Plaintiffs
                                             2                   adequately state a claim for relief. (Opposition/Doc. 24, p. 26.)
                                             3           OMI objects to these materials to the extent they have nothing to do with California law
                                             4           or the circumstances of plaintiffs claim. The bulk of them are various out of state
                                             5           orders, decrees, proclamations and the like, from places such as the New York’s
                                             6           Mayor’s office, Broward County Florida, Harris County Texas, US Dept. of Homeland
                                             7           Security, City of Oakland Park Florida, Panama City Florida, Hillsborough Illinois,
                                             8           Colorado’s Dept. of Public Health & Environment, and Durham North Carolina’s
                                             9           Mayor’s office. All of those are irrelevant and inadmissible here. Fed. R. E. 401.
                                            10           Exhibit C also contains numerous materials from San Francisco Mayor London Breed,
                                            11           the San Francisco City Attorney’s office, Governor Newsom’s office, as well as a
(510) 841-7777 - Facsimile (510) 841-7776




                                            12           sundry of other memos, emails and other communications from and to other government
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

         Emeryville, CA 94608




                                            13           officials. Nearly all of those items are not germane to the instant motion and should not
                                            14           be accepted by the Court.
                                            15           The only relevant portions of Exhibit C are those that caused plaintiffs’ restaurant’s
                                            16           operations to become disrupted. As discussed in the instant Motion, Governor
                                            17           Newsom’s March 12 and 19, 2020 orders, along with the City of San Francisco’s March
                                            18           16 and 31, 2020, shelter in place orders, were the only operative governmental measures
                                            19           that caused Chloe’s Café to disrupt its business by requiring dine-in service to cease. To
                                            20           the extent that Exhibit C reflects those relevant orders, OMI does not object to the
                                            21           Court’s consideration of them. Indeed, those orders are the subject of OMI’s separate
                                            22           request for judicial notice. (Doc. 11.). All of the other extraneous material in Exhibit C
                                            23           should be disregarded.
                                            24   DATE:     November 23, 2020                   PACIFIC LAW PARTNERS, LLP
                                            25
                                            26
                                                                                               _/s/ David B.A. Demo
                                            27                                                 DAVID B.A. DEMO (SBN 153997)
                                                                                               Attorney for Defendant OREGON
                                            28                                                 MUTUAL INSURANCE COMPANY



                                                 Case No.: 3:20-cv-05467-LB                        4       Oregon Mutual’s Opp. To Plaintiffs’ RJN
